Order entered February 3, 2020




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-01172-CV

                     SATFRAZ TAJ AND ZUBEDA TAJ, Appellants

                                            V.

    HIGHLANDER COMMUNITY SERVICES AND INVESTMENT, LLC, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-02669-2018

                                         ORDER
                       Before Justices Bridges, Osborne, and Reichek

       Before the Court are appellants’ February 3, 2020 (1) motion for emergency stay of

foreclosure sale set for February 4, 2020 and (2) motion for emergency temporary injunction.

Appellants’ motions are DENIED.


                                                   /s/   LESLIE OSBORNE
                                                         JUSTICE